Exhibit 10.1(c)

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of August 29, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
among Green Plains Inc. (the “Borrower”), each Subsidiary of the Borrower that
from time to time becomes a party hereto (together with the Borrower,
individually each a “Pledgor” and collectively the “Pledgors”) and BNP Paribas,
as collateral agent (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto, the Collateral Agent, and BNP
Paribas, as administrative agent (in such capacity, the “Administrative Agent”)
have entered into a Term Loan Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, pursuant to a Guaranty, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
each Pledgor (other than the Borrower) has guaranteed the obligations of the
Borrower under or in connection with the Loan Agreement; and

WHEREAS, the obligations of the Borrower under the Loan Documents (as defined in
the Loan Agreement), and the obligations of each other Pledgor under the
applicable Guaranty are to be secured pursuant to this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions and Interpretation. (a) In addition to terms defined in the
preamble and recitals above, (i) capitalized terms used but not defined herein
have the respective meanings assigned to such terms in the Loan Agreement and
(ii) the following terms have the following meanings:

“Collateral” – see Section 2.

“Certificated Security” shall have the meaning assigned to such term in the UCC.

“Default” means (a) any Event of Default; and (b) any Unmatured Event of Default
under Section 12.1.7 or 12.1.8 of the Loan Agreement.

“Excluded Foreign Subsidiary Voting Equity Interests” shall mean any voting
Equity Interests in excess of 65% of the total outstanding amount of any class
of voting Equity Interests of any Foreign Subsidiary described in clauses (a) or
(b) of the definition of Foreign Subsidiary.

“Indemnitee” and “Indemnitees” – see Section 8.



--------------------------------------------------------------------------------

“Issuer” means the issuer of any of the Equity Interests representing any of the
Collateral.

“Lender Party” means the Administrative Agent, the Collateral Agent and each
Lender.

“Liabilities” means (a) with respect to the Borrower, (i) all obligations of the
Borrower under or in connection with the Loan Agreement or any other Loan
Document (including this Agreement); (b) with respect to any other Pledgor, all
obligations of such Pledgor under or in connection with the Guaranty or any
other Loan Document (including this Agreement), in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, due or to become due; and (c) with respect to any Pledgor,
and whether or not constituting obligations under any Loan Document, interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower or
any other Pledgor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding.

“Pari Passu Collateral Agent” see Section 8.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Uncertificated Security” shall have the meaning assigned to such term in the
UCC.

(b) The rules of interpretation set forth in Section 1.2 of the Loan Agreement
shall apply as if fully set forth herein, mutatis mutandis.

2. Pledge. As collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Liabilities, each Pledgor hereby pledges to the Collateral
Agent for the benefit of the Lender Parties, and grants to the Collateral Agent
for the benefit of the Lender Parties a continuing security interest in, all of
such Pledgor’s right, title, and interest in, to and under the following, in
each case, wherever located and whether now existing or hereafter arising or
acquired:

A. All of the Equity Interests described in Schedule I opposite the name of such
Pledgor, all certificates and/or instruments representing such Equity Interests,
cash, securities, dividends, rights and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any of such Equity Interests, and management rights, all voting
rights, any interest in any capital account of a member in each limited
liability company and partner in each partnership, all rights as and to become a
member of each limited liability company and a partner in

 

2



--------------------------------------------------------------------------------

each partnership, all rights of the Pledgor under any shareholder or voting
trust agreement or similar agreement in respect of each limited liability
company and partnership, all of the Pledgor’s right, title and interest as a
member and partner to any and all assets or properties of each limited liability
company and partnership, and all other rights, powers, privileges, interests,
claims and other property in any manner arising out of or relating to any of the
foregoing;

B. All additional Equity Interests of any Issuer from time to time acquired by
such Pledgor in any manner, all certificates representing such additional Equity
Interests, cash, securities, dividends, rights and other property at any time
and from time to time received, receivable or otherwise distributed in respect
of or in exchange for any of such Equity Interests, and management rights, all
voting rights, any interest in any capital account of a member in each limited
liability company and partner in each partnership, all rights as and to become a
member of each limited liability company and a partner in each partnership, all
rights of the Pledgor under any shareholder or voting trust agreement or similar
agreement in respect of each limited liability company and partnership, all of
the Pledgor’s right, title and interest as a member and partner to any and all
assets or properties of each limited liability company and partnership, and all
other rights, powers, privileges, interests, claims and other property in any
manner arising out of or relating to any of the foregoing;;

C. All other property delivered to the Collateral Agent by such Pledgor in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such property, all cash, securities,
interest, dividends, rights and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any such
property;

D. All books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

E. All products, proceeds, accessions, rents and profits of, to or from all of
the foregoing.

All of the foregoing are herein collectively called the “Collateral”; provided,
that, notwithstanding anything to the contrary in this Agreement, none of the
Excluded Foreign Subsidiary Voting Equity Interests shall constitute Collateral.

Each Pledgor represents as of the date hereof to the Collateral Agent and the
other Lender Parties that Schedule I contains an accurate and complete listing
of all Equity Interests owned by such Pledgor. Each Pledgor agrees to deliver to
the Collateral Agent, promptly upon receipt and in due form for transfer (i.e.,
endorsed in blank or accompanied by stock or bond powers executed in blank), any
certificates evidencing the Collateral and all other Collateral (other than
dividends that such Pledgor is entitled to receive and retain pursuant to
Section 6) that may at any time or from time to time be in or come into the
possession or control of such Pledgor.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (i) each Pledgor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any
Lender Party, and (ii) each Pledgor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Equity Interests in any partnership or limited liability
company, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Collateral Agent nor any Lender Party shall have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Collateral Agent or any Lender
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to any Equity Interests in any
partnership or limited liability company.

3. Warranties; Further Assurances. Each Pledgor warrants to the Collateral Agent
and the other Lender Parties that: (a) such Pledgor is (or at the time of any
future delivery, pledge, assignment or transfer thereof will be) the legal and
beneficial owner of such Pledgor’s Collateral free and clear of all Liens other
than the security interest created hereunder and under the other Loan Documents
and Permitted Liens; (b) to the extent such Pledgor’s Collateral is represented
by certificated securities, the pledge and delivery of such Pledgor’s Collateral
pursuant to this Agreement will create a valid perfected security interest in
such Collateral in favor of the Collateral Agent; (c) to the extent such
Pledgor’s Collateral is represented by uncertificated securities, such Pledgor
has caused the issuer thereof either to (i) register the Collateral Agent as the
registered owner of such security or (ii) agree in an authenticated record with
such Pledgor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Pledgor, (d) all Equity Interests pledged by
such Pledgor referred to on Schedule I opposite the name of such Pledgor are
duly authorized, validly issued, fully paid and non-assessable; (e) all
Collateral is either presently uncertificated or represented by certificates as
listed on Schedule I hereto, and the pledge granted hereunder extends to all
rights with respect thereto, including membership rights and partnership rights,
economic rights, voting rights, control rights and the right to become a member
and partner, as applicable, (f) as of the date hereof, there are no existing
options, warrants, calls or commitments of any character whatsoever relating to
the Collateral, (g) as to each Issuer whose name appears in Schedule I opposite
the name of such Pledgor, such Pledgor’s Collateral represents on the date
hereof not less than the applicable percentage (as shown in Schedule I) of the
total shares of capital stock or other Equity Interests issued and outstanding
of such Issuer; and (h) the information set forth on Schedule I opposite the
name of such Pledgor is true and accurate in all respects.

Until all Liabilities (other than contingent indemnification obligations that
are not yet due and payable) have been indefeasibly paid in full in cash, each
Pledgor shall (i) not, except as permitted by the Loan Agreement, sell, assign,
exchange, pledge or otherwise transfer, encumber, or grant any option, warrant
or other right to purchase the stock of any Issuer that is

 

4



--------------------------------------------------------------------------------

pledged hereunder; (ii) deliver such UCC financing statements and other
documents (and pay the costs of filing and recording the same in all public
offices deemed necessary or appropriate by the Collateral Agent) and do such
other acts and things as are necessary or as the Collateral Agent may from time
to time reasonably request, to establish and maintain a valid, perfected
security interest in such Pledgor’s Collateral (free of all other Liens, claims
and rights of third parties whatsoever, other than Permitted Liens) to secure
the performance and payment of the Liabilities (and by its signature hereto,
such Pledgor authorizes the Collateral Agent to file any financing statements
without the signature of such Pledgor, which financing statements may contain an
indication or description of collateral that describes such property in any
manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral); (iii) promptly execute and deliver to the
Collateral Agent such stock powers, issuer acknowledgments and similar documents
relating to such Pledgor’s Collateral, satisfactory in form and substance to the
Collateral Agent, as the Collateral Agent may reasonably request; and
(iv) promptly furnish the Collateral Agent or any other Lender Party such
information concerning such Pledgor’s Collateral as the Collateral Agent or such
Lender Party may from time to time reasonably request, and permit the Collateral
Agent or any Lender Party or any designee of the Collateral Agent or such Lender
Party, from time to time at reasonable times and on reasonable notice (or at any
time without notice during the existence of a Default), to inspect, audit and
make copies of and extracts from all records and all other papers in the
possession of such Pledgor which pertain to such Pledgor’s Collateral, and will,
upon request of the Collateral Agent, deliver to the Collateral Agent copies of
such records and papers.

No Pledgor will allow any of its Subsidiaries:

(a) that is a corporation, business trust, joint stock company or similar
Person, to issue uncertificated securities;

(b) that is a partnership or limited liability company, to (i) issue Equity
Interests that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organizational Documents that
its Equity Interests are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Equity Interests in a Securities Account (as
defined in the UCC); and

(c) to issue Equity Interests in addition to or in substitution for the Equity
Interests pledged hereunder, except to such Pledgor (and such Equity Interests
are immediately pledged and delivered to the Collateral Agent pursuant to the
terms of this Agreement).

4. Delivery and Control of Pledged Equity Interests.

(a) If any of the Collateral is or shall become evidenced or represented by any
Certificated Security, such Certificated Security shall be promptly delivered to
the Collateral Agent, duly endorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

(b) If any of the Collateral is or shall become evidenced or represented by an
Uncertificated Security, such Pledgor shall cause the Issuer thereof either
(i) to promptly register the Collateral Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to promptly agree in writing with such Pledgor and the Collateral Agent
that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by the Collateral Agent without further
consent of such Pledgor, such agreement to be in substantially in form and
substance reasonably satisfactory to the Collateral Agent.

(c) In addition to and not in lieu of the foregoing, if any Issuer of any
pledged Equity Interests is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Pledgor
shall promptly take such additional actions, including, without limitation,
causing the issuer to register the pledge on its books and records, as may be
necessary or advisable or as may be reasonably requested by the Collateral
Agent, under the laws of such jurisdiction to insure the validity, perfection
and priority of the security interest of the Collateral Agent.

5. Holding in Name of Collateral Agent, etc. The Collateral Agent may from time
to time during the existence of a Default, without notice to the Pledgors, take
any of the following actions: (a) transfer any Collateral into the name of the
Collateral Agent or any nominee or sub-agent for the Collateral Agent, with or
without disclosing that such Collateral is subject to the Lien and security
interest hereunder, (b) appoint one or more sub-agents or nominees for the
purpose of retaining physical possession of the Collateral, (c) notify the
parties obligated on any of the Collateral to make payment to the Collateral
Agent of any amounts due or to become due thereunder, (d) endorse any checks,
drafts or other writings in the name of any Pledgor to allow collection of the
Collateral, (e) enforce collection of any of the Collateral by suit or
otherwise, and surrender, release or exchange all or any part thereof, or
compromise or renew for any period (whether or not longer than the original
period) any obligation of any nature of any party with respect thereto and
(f) take control of any proceeds of the Collateral.

6. Voting Rights, Dividends, etc. (a) So long as the Collateral Agent has not
given the notice referred to in Section 6(b) below:

(i) The Pledgors shall be entitled to exercise any and all voting or consensual
rights and powers and stock purchase or subscription rights (but any such
exercise by the Pledgors of stock purchase or subscription rights may be made
only from funds of the Pledgors not comprising part of the Collateral required
to be delivered to the Collateral Agent hereunder) relating or pertaining to the
Collateral or any part thereof for any purpose; provided that each Pledgor
agrees that it will not exercise any such right or power in any manner which
would violate this Agreement or any other Loan Document.

(ii) The Pledgors shall be entitled to receive and retain any and all lawful
dividends payable in respect of the Collateral that are paid in cash by any
Issuer if such dividends are not prohibited by the Loan Agreement, but all
dividends and distributions in respect of the Collateral or any part thereof
made in Equity Interests or other property or representing any return of
capital, whether resulting from a subdivision, combination or reclassification
of Collateral or any part thereof or received in exchange

 

6



--------------------------------------------------------------------------------

for Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets to which any Issuer may be a party or
otherwise or as a result of any exercise of any stock purchase or subscription
right, shall be part of the Collateral hereunder and, if received by any
Pledgor, shall be forthwith delivered to the Collateral Agent in due form for
transfer (i.e., endorsed in blank or accompanied by stock or bond powers
executed in blank) to be held for the purposes of this Agreement.

(iii) The Collateral Agent shall execute and deliver, or cause to be executed
and delivered, to the applicable Pledgor, all proxies, powers of attorney,
dividend orders and other instruments as such Pledgor may request for the
purpose of enabling such Pledgor to exercise the rights and powers that it is
entitled to exercise pursuant to Section 6(a)(i) above and to receive the
dividends that it is authorized to retain pursuant to Section 6(a)(ii) above.

(b) Upon notice from the Collateral Agent during the existence of a Default, and
so long as the same shall be continuing, all rights and powers that the Pledgors
are entitled to exercise pursuant to Section 6(a)(i) hereof, and all rights of
the Pledgors to receive and retain dividends pursuant to Section 6(a)(ii)
hereof, shall forthwith cease, and all such rights and powers shall thereupon
become vested in the Collateral Agent which shall have, during the existence of
such Default, the sole and exclusive authority to exercise such rights and
powers and to receive such dividends. Any and all money and other property paid
over to or received by the Collateral Agent pursuant to this Section 6(b) shall
be retained by the Collateral Agent as additional Collateral hereunder and
applied in accordance with the provisions hereof.

7. Remedies. During the existence of a Default, the Collateral Agent may, and at
the direction of the Required Lenders shall, exercise from time to time any
rights and remedies available to it under the UCC or otherwise available to it.
Without limiting the foregoing, during the existence of a Default, the
Collateral Agent (a) may, to the fullest extent permitted by applicable law,
without notice, advertisement, hearing or process of law of any kind (except as
set forth in the following sentence), (i) sell any Collateral, free of all
rights and claims of any Pledgor therein, at any public or private sale or
brokers’ board and (ii) bid for and purchase any Collateral at any such public
sale and (b) shall have the right, for and in the name, place and stead of the
applicable Pledgor, to execute endorsements, assignments, stock powers and other
instruments of conveyance or transfer with respect to any Collateral. Each
Pledgor hereby expressly waives, to the fullest extent permitted by applicable
law, any and all notices, advertisements, hearings or processes of law in
connection with the exercise by the Collateral Agent of any of its rights and
remedies during the existence of a Default; provided that, unless the Collateral
Agent determines that the applicable Collateral is declining speedily in value
or is of a type that is customarily sold on a recognized market, the Collateral
Agent shall give the applicable Pledgor at least ten days’ prior written notice
of either the time and place of any public sale of any Collateral or of the time
after which any private sale or other intended disposition of any Collateral is
to be made (and each Pledgor agrees that notice so given shall be deemed to be
reasonable and proper for all purposes). Any cash proceeds of any disposition by
the Collateral Agent of any Collateral shall be applied by the Collateral Agent,
pursuant to the terms of the Loan Agreement, to the payment of the Liabilities
until paid in full, and any surplus will be paid to the applicable Pledgor or as
a court of competent jurisdiction shall direct.

 

7



--------------------------------------------------------------------------------

Each Pledgor authorizes the Collateral Agent to comply with any limitation or
restriction in connection with any sale of Collateral as it may be advised by
counsel is necessary in order to (A) avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers and/or further restrict such prospective
bidders or purchasers to Persons that will represent and agree that they are
purchasing for their own account for investment and not with a view to the
distribution or resale of such Collateral) or (B) obtain any required approval
of the sale or of the purchase by any governmental regulatory authority or
official, and each Pledgor agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner and that the Collateral Agent shall not be liable or
accountable to any Pledgor for any discount allowed by reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.

Each Pledgor hereby appoints the Collateral Agent as the attorney-in-fact for
such Pledgor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing or completing any instruments which the
Collateral Agent may reasonably deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest; provided that the Collateral Agent shall not exercise
its rights as such attorney-in-fact unless a Default exists.

8. General. The Collateral Agent shall exercise reasonable care in the custody
and preservation of any Collateral in its possession (and the Collateral Agent
shall be deemed to have exercised such reasonable care if it takes any action
that the applicable Pledgor requests in writing for such purpose, but failure of
the Collateral Agent to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care, and no failure of the Collateral
Agent to preserve or protect any right with respect to any Collateral against
prior parties in interest or other rights pertaining to the Collateral, shall be
deemed a failure to exercise reasonable care in the custody or preservation of
such Collateral).

All notices and requests hereunder shall be given in accordance with
Section 14.3 of the Loan Agreement and sent to the applicable party at its
address described therein, at the address shown for such party on Schedule II or
at such other address as such party may, by written notice to the other parties,
have designated as its address for such purpose.

No delay on the part of the Collateral Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Collateral Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.

This Agreement shall remain in full force and effect until all Liabilities
(other than contingent indemnification obligations that are not yet due and
payable) have been indefeasibly paid in full in cash. Upon any such termination,
the Collateral Agent will, upon

 

8



--------------------------------------------------------------------------------

any Pledgor’s request and at such Pledgor’s sole expense, (a) deliver to such
Pledgor, without any representation, warranty or recourse of any kind
whatsoever, all of such Pledgor’s Collateral held by the Collateral Agent
hereunder as shall not have been sold or otherwise applied pursuant to the terms
hereof and (b) execute and deliver to such Pledgor such documents as such
Pledgor shall reasonably request to evidence such termination and the release of
any security interest granted hereby. If at any time all or any part of any
payment theretofore applied by the Collateral Agent or any other Lender Party to
any of the Liabilities is or must be rescinded or returned by the Collateral
Agent or such Lender Party for any reason whatsoever (including the insolvency,
bankruptcy or reorganization of any Pledgor), such Liabilities shall, for the
purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by the Collateral Agent or such other Lender Party, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by the Collateral Agent
or such other Lender Party had not been made.

If any of the Collateral shall be disposed of by any Pledgor in a transaction
permitted by the Loan Agreement, then, the Collateral Agent, at the request and
sole expense of such Pledgor, shall execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral; provided that the Pledgor shall
have delivered to the Collateral Agent a written request for release identifying
the relevant Pledgor and Collateral to be released, together with a
certification by the Borrower stating that such transaction is in compliance
with the Loan Agreement and the other Loan Documents and that the proceeds of
such disposition will be applied in accordance therewith. At the request and
sole expense of the Borrower, a Pledgor shall be released from its obligations
hereunder in the event that all the Equity Interests of such Pledgor shall be
disposed of in a transaction permitted by the Loan Agreement; provided that the
Borrower shall have delivered to the Collateral Agent a written request for
release identifying the relevant Pledgor, together with a certification by the
Borrower stating that such transaction is in compliance with the Loan Agreement
and the other Loan Documents and that the proceeds of such disposition will be
applied in accordance therewith.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the pari passu collateral agent under the Term Loan Intercreditor
Agreement (the “Pari Passu Collateral Agent”) pursuant to this Agreement and the
exercise of any right or remedy by the Pari Passu Collateral Agent hereunder are
subject to the provisions of the Term Loan Intercreditor Agreement. In the event
of any conflict between the terms of the Term Loan Intercreditor Agreement and
this Agreement, the terms of the Term Loan Intercreditor Agreement shall govern
and control, to the extent provided therein.

Each Pledgor hereby agrees (i) to indemnify and hold harmless the Collateral
Agent and its successors, assigns, employees, agents and affiliates
(individually an “Indemnitee,” and collectively, the “Indemnitees”) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each Indemnitee for all reasonable costs and expenses, including
reasonable attorneys’ fees, in each case arising out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder (but excluding any claims, demands, losses, judgments and liabilities
or expenses to the extent incurred by reason of gross

 

9



--------------------------------------------------------------------------------

negligence or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). In no event
shall the Collateral Agent be liable, in the absence of gross negligence or
willful misconduct on its part, for any matter or thing in connection with this
Agreement other than to account for monies actually received by it in accordance
with the terms hereof. If and to the extent that the obligations of any Pledgor
under this paragraph are unenforceable for any reason, each Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of the Pledgor contained in this paragraph shall continue in full force and
effect notwithstanding the indefeasible payment in full in cash of all
Liabilities.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

This Agreement shall be binding upon the Pledgors and the Collateral Agent and
their respective successors and assigns (provided that no Pledgor may assign its
obligations hereunder without the prior written consent of the Collateral
Agent), and shall inure to the benefit of each Pledgor and the Collateral Agent
and the successors and assigns of the Collateral Agent.

This Agreement may be executed in any number of counterparts (including via
facsimile or a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed an original, but
all such counterparts shall together constitute but one and the same Agreement.
At any time after the date of this Agreement, one or more additional Persons may
become parties hereto by executing and delivering to the Collateral Agent an
assumption agreement to this Agreement in the form attached hereto as Exhibit A,
together with a supplement to Schedule I hereto setting forth all relevant
information with respect to such party as of the date of delivery, whereupon
Schedule I hereto shall be deemed to be amended automatically to incorporate
such information. Immediately upon such execution and delivery (and without any
further action), each such additional Person will become a party to, and will be
bound by the terms of, this Agreement.

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by the Pledgors and
the Collateral Agent, and then such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF

 

10



--------------------------------------------------------------------------------

THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO
EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID TO THE ADDRESS OF SUCH PARTY DESCRIBED IN
THE LOAN AGREEMENT OR ON SCHEDULE II HERETO (OR SUCH OTHER ADDRESS AS IT SHALL
HAVE SPECIFIED IN WRITING TO THE OTHER PARTIES AS ITS ADDRESS FOR NOTICE
HEREUNDER), OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK; AND
(C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

EACH PLEDGOR, THE COLLATERAL AGENT AND (BY ACCEPTING THE BENEFITS HEREOF) EACH
OTHER LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE COLLATERAL AGENT, FOR THE BENEFIT OF THE OTHER
LENDER PARTIES, ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.

 

GREEN PLAINS INC.

By: /s/ Michelle Mapes                                                  Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS I LLC

By: /s/ Michelle Mapes                                                  Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS II LLC

By: /s/ Michelle Mapes                                                  Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

FLEISCHMANN’S VINEGAR COMPANY, INC.

By: /s/ Michelle Mapes                                                  Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS AGRICULTURAL AND ENERGY FUND LLC

By: /s/ Michelle Mapes                                                  Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS ASSET MANAGEMENT LLC

By: /s/ Michelle Mapes                                                  Name:  
Michelle Mapes Title:   EVP - General Counsel & Corp. Secretary

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

GREEN PLAINS GRAIN COMPANY TN LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS INDUSTRIAL CLEANING SERVICES LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS TRUCKING LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS HEREFORD LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS HOPEWELL LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:   EVP - General Counsel & Corp. Secretary

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

GREEN PLAINS MADISON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS MOUNT VERNON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS YORK LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS PROCESSING LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS ATKINSON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS BLUFFTON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:   EVP - General Counsel & Corp. Secretary

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

GREEN PLAINS CENTRAL CITY LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS COMMODITIES LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS CORN OIL LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS FAIRMONT LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS HOLDINGS II LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS OBION LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:   EVP - General Counsel & Corp. Secretary

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

GREEN PLAINS ORD LLC

By: /s/ Michelle Mapes                                             

Name:   Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS OTTER TAIL LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS SHENANDOAH LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS SUPERIOR LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS WOOD RIVER LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:   EVP - General Counsel & Corp. Secretary

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as Collateral Agent

By: /s/ Andrew Shapiro

Name:

Title:

 

Andrew Shapiro

Managing Director

By: /s/ James McHale

Name:

Title:

 

James McHale

Managing Director

[Signature Page to Pledge Agreement]